Case 1:17-cv-00052-IMK-MJA Document 126 Filed 07/29/19 Page 1 of 6 PagelD #: 4829

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,

V. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
and

STATE TROOPER CHRIS BERRY,

Defendants.

PLAINTIFE’S OPPOSITION TO ELLEN RUTH COSTLOW’S’
MOTION FOR SUMMARY JUDGMENT

The Defendant, Ellen Ruth Costlow, has essentially joined the Trooper Defendants
in their motion for summary judgment. She posits three arguments: 1. that probable cause
for the arrest is beyond dispute; 2. There cannot be any conspiracy to harm the Plaintiff
owing to the existence of probable cause for the arrest; and 3. The grounds cited by the
Office of Professional Responsibility (OPR) in its second try at discharging Plaintiff are
wholly unrelated to the fact she and the Trooper Defendants brought this family court
matter to the FBI in the beginning.

The Defendant’s selected review of texts and emails is essentially the same as
what has been argued and opposed in the Trooper Defendants’ motion for summary

judgment. (Docs 120 and 124) The texts and emails at issue have been mischaracterized
Case 1:17-cv-00052-IMK-MJA Document 126 Filed 07/29/19 Page 2 of 6 PagelD #: 4830

as gratuitously harassing and threatening. Dr. Christi Cooper-Lehki, a forensic
psychiatrist, diagnosed Plaintiff as suffering features of codependency and
obsessive-compulsion at a time when Ellen Ruth Costlow, a manipulative sociopath
suffering Borderline Personality Disorder was cynically threatening his children and his
career. The police had twice done nothing when Ellen Costlow acted out. First she
attacked their son and committed him to a psychiatric hospital at Christmas, 2012. Then,
she engaged her boyfriend in a row that brought the police to the house again, March of
2013. Neither time did the authorities act or even document their dispatch to the
residence. The Plaintiff was trying to reconcile in an effort to protect the children from
spending time alone with her and in a desperate effort to manage her moods, as he had
tried to do for years to that time.

The matter was easily taken to family court Judge Randal Minor. He was getting
guidance on this relationship from Dr. Cooper-Lehki and was equipped to handle the
situation, as he in fact ultimately did. Instead, Ms. Costlow calculated to have the
Plaintiff arrested. The idea was to prejudice Judge Minor on the custody contest that was
not otherwise going well for her; try to get Plaintiff fired from his job as an FBI agent;
and to coerce Plaintiff’s father out of blogging about Ms. Costlow’s promiscuous sexual
practices. She failed in the first effort; the results of the second effort are in the hands of

the Disciplinary Review Board (DRB); and the third effort was mixed at best. Of course,
Case 1:17-cv-00052-IMK-MJA Document 126 Filed 07/29/19 Page 3 of 6 PagelD #: 4831

all three efforts came at the expense of the Plaintiff and his children, just as he foretold in
several of the emails and texts defense counsel parade before the Court.

There is no need to reiterate all the principles that prevailed on December 6, 2017
(Doc 48) and the discovery proffered in opposition to the Trooper Defendants’ same
arguments for summary judgment. (Doc 124) As to her arguments that she did not
conspire with the Trooper Defendants, Ms. Costlow forgets the texts her boyfriend
provided the Plaintiff, declaring her on-going efforts to cost the Plaintiff his job and her
intent to file harassment charges. Likewise, the circumstances surrounding her expedited
collaboration with the Trooper Defendants to get everything arranged in time for the
custody hearing. Likewise, she argues past the fact she and Sgt. Kief continued to
collaborate on what to tel the FBI, knowing they were violating court orders in doing so.
These instances have already been briefed and exhibited. (Doc 124).

The argument on damages ignores the fact that the Plaintiff, after discharge from
the FBI, has struggled to find work that pays anything comparable to his income as an
FBI agent. Likewise, the Defendants obtained records in discovery evidencing the
on-going care the Plaintiff has sought as a result of the emotional toll inflicted by the
Defendants.

The Plaintiff can find no arguments truly unique to the Defendant, Costlow’s
motion. That is, arguments not already found and opposed in response to the joint motion

filed by the Trooper Defendants. Accordingly, The Plaintiff adopts by reference the
Case 1:17-cv-00052-IMK-MJA Document 126 Filed 07/29/19 Page 4 of 6 PagelD #: 4832

arguments and exhibits produced in his brief opposing the Trooper Defendants’ joint
motion for summary judgment. (Docs 120 and 124) The Defendant, Costlow’s motion for
summary judgment must be denied and the claims against her brought on for trial as

scheduled.

This opposition brief is respectfully submitted this 29th day of July, 2019.

(8) Charles J. Crashes. Esq.
Charles J. Crooks, Esq.
WVSSB # 4633

Crooks Law Firm PLLC
244 Pleasant Street
Morgantown, WV 26505
charles(@crookslawfirm.org
(304) 282-1039

Counsel for Plaintiff,

Scott T. Ballock
Case 1:17-cv-00052-IMK-MJA Document 126 Filed 07/29/19 Page 5 of 6 PagelD #: 4833

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: — 1:17-CV-52
Plaintiff,

V. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
and

STATE TROOPER CHRIS BERRY,

Defendants.
CERTIFICATE OF SERVICE
I, Charles J. Crooks, Esq., local counsel for the Plaintiff, Scott T. Ballock, hereby certify
that on the 29th day of July, 2019, I filed the foregoing “PLAINTIFF’S OPPOSITION TO
ELLEN RUTH COSTLOW’S’ MOTION FOR SUMMARY JUDGMENT” with the Clerk
of the Court using the CM/ECF system, which will send notification of the filing to the
following:

P. Todd Phillips, Esq.

P. Todd Phillips & Associates
235 High Street

Suite 322

Morgantown, WV 26505
ToddPhillips. Law@gmail.com
Counsel for Defendant,
Ellen Ruth Costlow

And

Mark G. Jeffries (WV Bar No. 11618)
Steptoe & Johnson PLLC

400 White Oaks Blvd.

Bridgeport, WV 26330-4500
Case 1:17-cv-00052-IMK-MJA Document 126 Filed 07/29/19 Page 6 of 6 PagelD #: 4834

Mark. jeffries@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
Steptoe & Johnson PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

Monte. williams@steptoe-johnson.com
Co-counsel for Defendants State Trooper
Michael Kief, State Trooper Ronnie M.
Gaskins and State Trooper Chris Berry

LS/ Charles J. Crake, Esq.
